          Case 20-50138-btb            Doc 13      Entered 02/18/20 18:39:32              Page 1 of 1




Christopher P. Burke, Esq.
State Bar No.: 004093
702 Plumas Street                      Electronically filed: 2/18/20
Reno, Nevada 89509
(775)333-9277
                    UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEVADA

In re:                                      )
                                            )
DARRELL KELLY ALLIN                         )                 BK-20-50138-BTB
KELLY JEAN ALLIN                            )                 Chapter 7
                                            )
                 Debtor(s)                  )                 Trustee: Christina W. Lovato

                                   AMENDMENT COVER SHEET
  Amendment(s) to the following are transmitted herewith. Check all that apply.
()   Petition (must be signed by debtor and attorney for debtor per Fed. R. Bankr. P. 9011)
(X)  Form 2010 - Notice Required by 11 U.S.C. §342(b) for individual filing for bankruptcy
(X)  Official Form 106Sum - Summary of Schedules
(X)  Schedule A - Real Property
(X)  Schedule B - Personal Property
(X)  Schedule C - Property Claimed as Exempt
(X)  Schedule D, E, or F, and/or Matrix, and/or List of Creditors or Equity Holders
         (X) Add/Delete creditor(s), change amount or classification of debt- $31 fee required
         ( ) Add/Change address of already listed creditor, add name/address of attorney for already
          listed creditor, amend petition, attach new petition on converted case, supply missing
         document(s)- no fee
         * Must provide diskette and comply with Local Rule 1007 if add/delete creditor or add/change address of
         already listed creditor
(X)      Schedule G - Schedule of Executory Contracts & Expired Leases
(X)      Schedule H - Codebtors
(X)      Schedule I - Current Income of Individual Debtor(s)
(X)      Schedule J - Current Expenditures of Individual Debtor(s)
(X)      Declaration Concerning Debtor’s Schedules - Form106Dec
(X)      Official Form 107 - Statement of Financial Affairs
(X)      Attorney Compensation Disclosure Statement (Form 2030)
(X)      Official Form 122C-1
(X)      Verification of Creditor Matrix
( )      Declaration Re: Electronic Filing

                                         Declaration of Debtor
   I (We) declare under penalty of perjury that the information set forth in the
  amendment(s) attached hereto is (are) true and correct to the best of my (our)
                            information and belief.

/s/ Darrell Kelly Allin                              /s/ Kelly Jean Allin
Debtor’s signature                                   Joint Debtor’s Signature

Date: 2/18/20                                        Date: 2/18/20
